 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTONIO OSMOND FAHIE,                )   Case No. ED CV 17-2360-PSG (SP)
12                                        )
                           Plaintiff,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     IRONWOOD STATE PRISON,               )
15   et al.,                              )
                                          )
16                         Defendants.    )
                                          )
17    ___________________________         )
     o
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
20 Complaint, records on file, and the Report and Recommendation of the United
21 States Magistrate Judge. Plaintiff has not filed any written Objections to the Report
22 within the time permitted. The Court accepts the findings and recommendation of
23 the Magistrate Judge.
24         IT IS THEREFORE ORDERED that Judgment will be entered dismissing the
25 Second Amended Complaint and this action without leave to amend.
26
27 DATED: 7/18/19                         _________________________________
                                          HONORABLE PHILIP S. GUTIERREZ
28
                                          UNITED STATES DISTRICT JUDGE
